       Case 2:20-cr-00051-WFN        ECF No. 55   filed 08/25/21   PageID.139 Page 1 of 1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                       Aug 25, 2021
 1                                                                         SEAN F. MCAVOY, CLERK

                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                         No. 2:20-CR-00051-WFN-1
 5
 6                        Plaintiff,                   ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
 7                        v.                           MODIFY RELEASE CONDITIONS
 8
     JONATHON WESLEY BISHOP,                           MOTION GRANTED
 9
                                                         (ECF No. 54)
10                        Defendant.
11
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
12
     ECF No. 54. Defendant recites in his motion that both the United States and U.S.
13
     Probation defer to the Court.
14
           Specifically, Defendant is requesting to extend his curfew to allow him to
15
     attend a concert with his family. Defendant’s current curfew is 9:00 p.m., ECF
16
     No. 51.
17
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
18
     No. 54, is GRANTED. Mr. Bishop is authorized to be out past 9:00 p.m. on
19
     September 3, 2021. He must be back home no later than 2:00 a.m. on September
20
     4, 2021.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED August 25, 2021.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
